DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  The specification filed 12 August 2021 is poor quality which is unable to be electronically reproduced.  The examiner requests that the specification be refiled in better quality.  
Appropriate correction is required.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings have a line and shading quality that is too dark distinguish between different features and too dark to be reproduced.  Refer to 37 CFR 1.84(I).  See Figure(s) 7 and 8. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the extension distance being between zero and seventy-five percent, inclusive, of the width is indefinite.  This range includes the possibility that the extension distance is zero making it unclear if one of the plurality of conduit straight vanes is required to extend over another of the plurality of conduit straight vanes at all.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2014/0033686 A1; hereinafter Fischer).
Regarding claim 16, Fischer discloses a multi-stage mixer (Figure 3), comprising: a multi-stage mixer inlet [B] (see all reference letters in annotated Figure 3 below) configured to receive exhaust gas; a multi-stage mixer outlet [C] configured to provide the exhaust gas to a catalyst (paragraph 0039; “SCR catalyst”); and a first flow device [13”] configured to receive the exhaust gas from the multi-stage mixer inlet [B] and configured to receive reductant (from injection device [15]) such that the reductant is partially mixed with the exhaust gas within the first flow device [13”], the first flow device [13”] comprising: a Venturi body [12] defined by a body inlet [D] proximate the multi-stage mixer inlet [B] and a body outlet [E] proximate the multi-stage mixer outlet [C], the Venturi body [12] comprising an exhaust gas guide aperture [F] (see aperture in inner pipe [12] accommodating injection device [15]) that is configured to receive the reductant; a plurality of main vanes [G] positioned within the Venturi body [12] and proximate the body outlet [E]; a plurality of main vane apertures (spacing between vanes [G] of swirl-generating mixing apparatus [20”]) interspaced between the plurality of main vanes [G], the plurality of main vane apertures (spacing between vanes [G] of swirl-generating mixing apparatus [20”]) configured to receive the exhaust gas and cooperate with the plurality of main vanes [G] to provide the exhaust gas from the first flow device [13”] with a first swirl flow that facilitates mixing of the reductant and the exhaust gas; wherein the exhaust gas guide aperture [F] is located between the body inlet [D] and the plurality of main vanes [G] (paragraphs 0039-0040, 0050, and annotated Figure 3 below).  Fischer does not disclose the embodiment of Figure 3 including a plurality of auxiliary vanes positioned within the Venturi body and proximate the body inlet.  However, Fischer discloses another embodiment (Figure 6) of a multi-stage mixer comprising: a plurality of auxiliary vanes (paragraphs 0040, 0053, and Figure 6; wherein mixing apparatus [20”] can also be arranged in the inner pipe [12] upstream of the injection device [15] to act as a pure swirl-generator and wherein swirl-generators of Fischer comprise gas vanes) positioned within the Venturi body [12] and proximate the body inlet [D]; and a plurality of auxiliary vane apertures (spacing between vanes of mixing apparatus [20”]) interspaced between the plurality of auxiliary vanes, the plurality of auxiliary vane apertures (spacing between vanes of mixing apparatus [20”]) configured to receive the exhaust gas and cooperate with the plurality of auxiliary vanes to provide the exhaust gas into the Venturi body [12] with a second swirl flow that facilitates mixing of the reductant and the exhaust gas (paragraphs 0040, 0053, and Figure 6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Fischer’s first flow device to include a plurality of auxiliary vanes positioned within the Venturi body and proximate the body inlet because Fischer discloses arranging a first swirl-generating device before the injection device (see both first swirl-generating device [19] in Figures 1 and 2 and mixing apparatus [20”] in Figure 6) generates turbulences in the exhaust gas flow which assist a mixing of the fluid with the flowing exhaust gas (paragraphs 0040, 0044, 0053, and Figures 1-2 and 6).  Fischer further discloses that the mixing apparatus [20”] of Figure 3 may comprise a plurality of different swirl-generating devices (paragraph 0052).  Once the mixing apparatus [20”] is incorporated into the body inlet of the Venturi body for the reasons provided above, it directly follows that the exhaust gas guide aperture [20] would be located between the plurality of auxiliary vanes (gas vanes of mixing apparatus [20”] of Figure 6) and the plurality of main vanes [G].

    PNG
    media_image1.png
    309
    622
    media_image1.png
    Greyscale


Regarding claim 18, the modified Fischer discloses the multi-stage mixer of claim 16, wherein: the Venturi body [12] comprises a frustoconical shroud [35] contiguous with the body outlet [E]; the body inlet [D] has a first diameter; and the body outlet [E] has a second diameter (paragraph 0050 and annotated Figure 3 above).  The modified Fischer does not disclose the second diameter being less than the first diameter.  Fischer, however, discloses the second diameter being the result of a tapering [35] which achieves the result of increasing the flow speed due to the venturi effect; thus a person having ordinary skill in the art would have recognized that the second diameter is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the second diameter to be less than the first diameter to achieve desired increase in flow speed due to the Venturi effect, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer as applied to claim16 above, and further in view of Cvelbar (WO 2018/075061 A1).
Regarding claim 19, the modified Fischer discloses the multi-stage mixer of claim 16, wherein: the first flow device [13”] further comprises an exhaust gas guide [H] coupled to the Venturi body [12]; wherein the exhaust gas guide [H] is positioned about the exhaust gas guide aperture [F] (paragraph 0050 and annotated Figure 3 above).  The modified Fischer does not disclose the exhaust gas guide being configured to separately receive exhaust gas and reductant.  Cvelbar, however, teaches a similar exhaust gas guide [26] coupled to a mixing space [19], wherein the exhaust gas guide [26] is configured to separately receive exhaust gas [17] and reductant [13] from outside of the mixing space [19], mix the exhaust gas [17] and reductant [13] received from outside of the mixing space [19] in the exhaust gas guide [26], and provide the mixed exhaust gas [17] and reductant [13] into the mixing space [19] (paragraphs 0025-0026, 0028, 0034, 0036, 0042, and Figures 1-8).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Fischer exhaust gas guide to separately receive exhaust gas and reductant from outside of the Venturi body because Cvelbar teaches that this configuration encourages entry and distribution of reducing agent while blocking buildup of reducing agent on the exhaust gas guide (paragraph 0025).
Claims 20, 22-23, 25-26, 28-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Cvelbar.
Regarding claim 20, Fischer discloses a multi-stage mixer (Figure 3), comprising: a multi-stage mixer inlet [B] (see annotated Figure 3 above for all reference letters) configured to receive exhaust gas; a multi-stage mixer outlet [C] configured to provide the exhaust gas to a catalyst (paragraph 0039; “SCR catalyst”); and a first flow device [13”] configured to receive the exhaust gas from the multi-stage mixer inlet [B] and receive reductant (from injection device [15]) such that the reductant is partially mixed with the exhaust gas within the first flow device [13”], the first flow device [13”] comprising: a Venturi body [12] defined by a body inlet [D] proximate the multi-stage mixer inlet [B] and a body outlet [E] proximate the multi-stage mixer outlet [C] and including an exhaust gas guide aperture [F] (see aperture in inner pipe [12] accommodating injection device [15]) disposed along the Venturi body [12] between the body inlet [D] and the body outlet [E]; a plurality of main vanes [G] positioned within the Venturi body [12] and proximate the body outlet [E]; a plurality of main vane apertures (spacing between vanes [G] of swirl-generating mixing apparatus [20”]) interspaced between the plurality of main vanes [G], the plurality of main vane apertures (spacing between vanes [G] of swirl-generating mixing apparatus [20”]) configured to receive the exhaust gas and cooperate with the plurality of main vanes [G] to provide the exhaust gas from the first flow device [13”] with a swirl flow that facilitates mixing of the reductant and the exhaust gas; and an exhaust gas guide [H] coupled to the Venturi body [12] about the exhaust gas guide aperture [F] (paragraphs 0039-0040, 0050, and annotated Figure 3 above).   Fischer does not disclose the exhaust gas guide being configured to separately receive exhaust gas and reductant.  Cvelbar, however, teaches a similar exhaust gas guide [26] coupled to a mixing space [19], the exhaust gas guide [26] configured to separately receive exhaust gas [17] and reductant [13] from outside of the mixing space [19], mix the exhaust gas [17] and reductant [13] received from outside of the mixing space [19] in the exhaust gas guide [26], and provide the mixed exhaust gas [17] and reductant [13] into the mixing space [19] (paragraphs 0025-0026, 0028, 0034, 0036, 0042, and Figures 1-8).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Fischer’s exhaust gas guide to separately receive exhaust gas and reductant from outside of the Venturi body because Cvelbar teaches that this configuration encourages entry and distribution of reducing agent while blocking buildup of reducing agent on the exhaust gas guide (paragraph 0025).
Regarding claim 22, the modified Fischer discloses the multi-stage mixer of claim 20, wherein: the Venturi body [12] comprises a frustoconical shroud [35] contiguous with the body outlet [E]; the body inlet [D] has a first diameter; and the body outlet [E] has a second diameter (paragraph 0050 and annotated Figure 3 above).  The modified Fischer does not disclose the second diameter being less than the first diameter.  Fischer, however, discloses the second diameter being the result of a tapering [35] which achieves the result of increasing the flow speed due to the venturi effect; thus a person having ordinary skill in the art would have recognized that the second diameter is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the second diameter to be less than the first diameter to achieve desired increase in flow speed due to the Venturi effect, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.
Regarding claim 23, the modified Fischer discloses the multi-stage mixer of claim 22, wherein the Venturi body [12] comprises a funneling edge [34] contiguous with the body inlet [D] and configured to funnel the exhaust gas into the body inlet [D] (paragraph 0051 and annotated Figure 3 above).
Regarding claim 25, the modified Fischer discloses the multi-stage mixer of claim 24, wherein each of the plurality of main vanes [G] is coupled to and conforms with the Venturi body [12] (annotated Figure 3 above).
Regarding claim 26, Fischer discloses a multi-stage mixer (Figure 3), comprising: a multi-stage mixer inlet [B] (see annotated Figure 3 above for all reference letters) configured to receive exhaust gas; a multi-stage mixer outlet [C] configured to provide the exhaust gas to a catalyst (paragraph 0039; “SCR catalyst”); and a first flow device [13”] configured to receive the exhaust gas from the multi-stage mixer inlet [B] and receive reductant (from injection device [15]) such that the reductant is partially mixed with the exhaust gas within the first flow device [13”], the first flow device [13”] comprising: a Venturi body [12] defined by a body inlet [D] proximate the multi-stage mixer inlet [B] and a body outlet [E] proximate the multi-stage mixer outlet [C] and including an exhaust gas guide aperture [F] (see aperture in inner pipe [12] accommodating injection device [15]) disposed along the Venturi body [12] between the body inlet [D] and the body outlet [E]; a plurality of conduit straight vanes [G] configured to interface with the exhaust gas and provide the exhaust gas from the first flow device [13”] with a swirl flow that facilitates mixing of the reductant and the exhaust gas; and an exhaust gas guide [H] coupled to the Venturi body [12] about the exhaust gas guide aperture [F] (paragraphs 0039-0040, 0050, and annotated Figure 3 above).   Fischer does not disclose the exhaust gas guide being configured to separately receive exhaust gas and reductant.  Cvelbar, however, teaches a similar exhaust gas guide [26] coupled to a mixing space [19], the exhaust gas guide [26] configured to separately receive exhaust gas [17] and reductant [13] from outside of the mixing space [19], mix the exhaust gas [17] and reductant [13] received from outside of the mixing space [19] in the exhaust gas guide [26], and provide the mixed exhaust gas [17] and reductant [13] into the mixing space [19] (paragraphs 0025-0026, 0028, 0034, 0036, 0042, and Figures 1-8).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Fischer’s exhaust gas guide to separately receive exhaust gas and reductant from outside of the Venturi body because Cvelbar teaches that this configuration encourages entry and distribution of reducing agent while blocking buildup of reducing agent on the exhaust gas guide (paragraph 0025).
Regarding claim 28, the modified Fischer discloses the multi-stage mixer of claim 26, wherein: the Venturi body [12] comprises a frustoconical shroud [35] contiguous with the body outlet [E]; the body inlet [D] has a first diameter; and the body outlet [E] has a second diameter (paragraph 0050 and annotated Figure 3 above).  The modified Fischer does not disclose the second diameter being less than the first diameter.  Fischer, however, discloses the second diameter being the result of a tapering [35] which achieves the result of increasing the flow speed due to the venturi effect; thus a person having ordinary skill in the art would have recognized that the second diameter is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the second diameter to be less than the first diameter to achieve desired increase in flow speed due to the Venturi effect, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.
Regarding claim 29, the modified Fischer discloses the multi-stage mixer of claim 28, wherein the Venturi body [12] comprises a funneling edge [34] contiguous with the body inlet [D] and configured to funnel the exhaust gas into the body inlet [D] (paragraph 0051 and annotated Figure 3 above).
Regarding claim 31, the modified Fischer discloses the multi-stage mixer of claim 26, wherein each of the plurality of conduit straight vanes [G] is coupled to and conforms with the Venturi body [12] such that each of the plurality of conduit straight vanes [G] cooperates with the Venturi body [12] to form a conduit (paragraph 0050 and annotated Figure 3 above).
Regarding claim 32, the modified Fischer discloses the multi-stage mixer of claim 26, wherein: one of the plurality of conduit straight vanes [G] extends over another of the plurality of conduit straight vanes [G] an extension distance; the one of the plurality of conduit straight vanes [G] has a width in the streamwise direction [A]; and the extension distance is between zero and seventy-five percent, inclusive, of the width in the streamwise direction [A] of the one of the plurality of conduit straight vanes [G] (annotated Figure 3 above; wherein the extension distance is zero (i.e., one of the plurality of conduit straight vanes does not extend over another.  Also see paragraph5 above).

Allowable Subject Matter
Claims 17, 21, 24, 27, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 17, 21, and 27, the combinations including the body center axis being offset from or angled relative to the mixer center axis in the inventions as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding claim 24, the combination including the main vane angle for one of the plurality of main vanes being different from the main vane angle for another of the plurality of main vanes in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding claim 30, the combination including the streamwise angle for one of the plurality of conduit straight vanes being different from the streamwise angle for another of the plurality of conduit straight vanes in the invention as claimed is neither disclosed nor rendered obvious by the prior art

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Munnannur et al. (US 2015/0121855 A1) which further discloses a state of the art for venturi mixers configured to mix reductant with exhaust gas (paragraph 0048 and Figure 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746